Citation Nr: 0947539	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a compensable rating for tinea versicolor.

2. Entitlement to a rating in excess of 10 percent for 
residuals of a fractured nose.

3. Entitlement to a rating in excess of 10 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1988 to July 1998.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2006, the 
Veteran appeared before a Decision Review Officer (DRO) at 
the RO.  In October 2009, a Travel Board hearing was held 
before the undersigned.  Transcripts of these hearings are of 
record.

At the October 2009 hearing, the Veteran contended that as a 
result of his service-connected residuals of a nose fracture 
he has lost his sense of smell.  This testimony raises the 
issue of entitlement to service connection for loss of sense 
of smell as secondary to his service-connected nose 
disability.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

At the October 2009 hearing, the Veteran testified that his 
back disability has gotten worse since his last VA 
examination in May 2005.  Hence, remand for a more current 
examination is necessary.  38 C.F.R. § 3.327(a) (2009).

Additionally, the record is unclear regarding whether all 
relevant lumbar spine symptoms are related to the Veteran's 
service-connected back disability.  The Veteran was involved 
in a car accident in 1999.  On June 2002 VA examination, the 
examiner concluded that, because he was fairly high 
functioning prior to his accident, it seemed more likely that 
his current level of disability was secondary to the injury 
he later sustained and not necessarily related to the one he 
sustained during service.  Since that time, the Veteran 
testified at the August 2006 DRO hearing that he experienced 
an increase in his back problems prior to his 1999 car 
accident.  Hence, the record is unclear regarding the extent 
to which the Veteran's current back disability is related to 
his service-connected low back disability.  Additionally, the 
record indicates the Veteran may have neurological symptoms 
that might warrant a separate rating; however, evidence 
regarding the extent of these symptoms and whether they are 
related to service-connected back pathology is also unclear 
and requires further development. 

Regarding tinea versicolor, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Dermatophytosis due to 
tinea-related outbreaks is rated as disfigurement of the 
head, face, or neck, or as dermatitis, under Diagnostic Codes 
(Codes) 7800 through 7806, depending on the predominant 
disability.  38 C.F.R. § 4.118, Code 7813 (2009).  Under Code 
7820, skin infections not listed elsewhere are rated in a 
manner similar to Code 7813.  38 C.F.R. § 4.118, Code 7820.  
The criteria used to rate dermatitis are based on the 
percentage of exposed areas or of the entire body affected by 
the skin condition or the use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  A review 
of the May 2005 VA examination shows that it was inadequate 
to rate the Veteran's skin condition as the examiner did not 
provide findings that addressed any of these pertinent rating 
criteria.  Consequently, an examination to obtain information 
adequate for rating purposes is necessary. 

The Board also finds that the May 2005 VA examination was 
inadequate to rate the residuals of a fractured nose.  The VA 
examiner found that sinusitis is a residual of the service-
connected nose fracture; hence, the Veteran could be entitled 
to a higher rating under the criteria used to rate sinusitis, 
38 C.F.R. § 4.97, Codes 6510-6514.  This Code provides for 
ratings based on the number of incapacitating or non-
incapacitating episodes per year of sinusitis characterized 
by pain, headaches, and purulent discharge or crusting.  On 
May 2005 VA examination, it was noted that the Veteran had 
nasal discharge; however, the extent and frequency of any 
non-incapacitating episodes of sinusitis were not addressed.  
The Veteran reported that he had been experiencing an 
increase in symptoms for the past six months.  At the October 
2009 hearing, the Veteran reported that his condition was 
worse in the spring and summer months.  As the May 2005 VA 
examination is inadequate to assess the Veteran's current 
level of disability from residual sinusitis, the Board must 
remand the claim for an adequate examination.

At the October 2009 hearing, the Veteran testified that he 
receives VA treatment for his conditions.  The most recent VA 
treatment records that have been associated with the claims 
file are from March 2007.  Hence, updated VA treatment 
records should be obtained and associated with the claims 
file. 

Accordingly, the case is REMANDED for the following:

1.	The RO must obtain any updated VA 
treatment records since March 2007 that 
have not already been associated with the 
claims file.

2.	The RO should then arrange for the 
Veteran to be afforded a dermatological 
examination to determine the current 
severity of his tinea versicolor.  The RO 
should attempt to schedule this 
examination during the season when flare-
ups are alleged to occur (noted by the 
Veteran to be during hot weather, i.e., 
summer).  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
should be accomplished.  The examiner 
should identify and describe in detail all 
residuals attributable to the Veteran's 
tinea versicolor.  The examiner must 
report the percentages of the Veteran's 
entire body and of the exposed areas that 
are affected by the service-connected skin 
disability.  The examiner should also note 
whether the Veteran's skin disability has 
required the use of systemic therapy, such 
as with corticosteroids or other 
immunosuppressive drugs, and if so, the 
extent of that usage during the past 12-
month period.  The examiner should explain 
the rationale for any opinion given.  

3.	The RO should also arrange for 
examination of the Veteran by an 
appropriate specialist to determine the 
current severity of his sinusitis.  The RO 
must provide the examiner with the 
Veteran's claims files and copies of the 
General Rating Formula for Sinusitis under 
38 C.F.R. § 4.97.  The examiner must 
review the claims file and the pertinent 
rating criteria, and the findings reported 
must be sufficiently complete to allow for 
rating under all pertinent criteria.

4.	The RO should arrange for the Veteran 
to be afforded an orthopedic examination 
to determine the current severity of his 
lumbar spine disability.  The Veteran's 
claims file must be available to, and 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
tests or studies must be completed.  The 
examiner should explain the rationale for 
all opinions given.  

Based on examination of the Veteran and 
review of his claims file (to include this 
remand), the examiner should provide 
opinions responding to the following 
questions:

(a)	Please identify (medical 
diagnosis) all low back pathology 
currently shown. 

(b)	 For all pathology found (e.g., 
arthritis, degenerative disc disease, 
etc.), please indicate whether such is 
related to (is part and parcel of, or was 
caused or aggravated by) the Veteran's 
service-connected spondylolisthesis defect 
at L5 and chronic low back pain? 

(c)	Please describe in detail all the 
manifestations of the Veteran's low back 
disability?  If any manifestations are due 
solely to pathology considered unrelated 
to the service-connected entity, it should 
be so noted.  The findings reported should 
specifically include range of motion 
testing, with consideration of whether 
there is additional limitation due to 
pain, fatigue, weakness, or 
incoordination.  Any neurological symptoms 
associated with pathology that is found 
related to the service-connected entity 
should be described in detail.  If 
degenerative disc disease is found, the 
examiner should ascertain whether the 
Veteran has had any incapacitating 
episodes (and if so, their frequency and 
duration).  

5.	The RO should then re-adjudicate the 
claims.  If any claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

